Exhibit 10.2

 

VI ACQUISITION CORP.

400 West 48th Avenue

Denver, CO 80216

 

March 1, 2006

 

Anthony J. Carroll

5535 Preserve Drive

Greenwood Village, Colorado 80121

 

Dear Mr. Carroll:

 

Reference is hereby made to the Equity Purchase Agreement dated as of April 22,
2005 by and between VI Acquisition Corp., a Delaware corporation (the “Company”)
and Anthony Carroll (“Carroll”) (such agreement, the “Agreement”). Pursuant to
the Agreement, Carroll purchased 284.087 shares of the Company’s Series A
Preferred Stock, par value $0.0001 per share (the “Preferred Stock”), at a
purchase price of $1,134.16 per share (such Preferred Stock purchased by
Carroll, the “Carroll Stock”). The purchase price for the Carroll Stock included
the dividends that would have accrued on the Carroll Stock had such stock been
issued on June 13, 2003, although such dividends had not actually accrued on the
Carroll Stock as of the date of purchase.

 

The Company hereby agrees that upon receipt by the holders of the Preferred
Stock of any payment in respect of the dividends accrued on such shares of
Preferred Stock from June 13, 2003 through April 22, 2005 (the “Dividend
Payment”), whether as a result of the payment of accrued dividends on the
Preferred Stock by the Company, the purchase of the Preferred Stock by the
Company or a third party, or otherwise, Carroll shall be entitled to receive a
payment from the Company equal to the amount that Carroll would have received
had Carroll (i) held the shares of Carroll Stock from June 13, 2003 through
April 22, 2005, (ii) accrued dividends on such shares of Carroll Stock during
such period, and (iii) received a portion of the Dividend Payment in respect of
such accrued dividends.

 

The foregoing payment right shall terminate on a pro rata basis in proportion to
the number of shares of Carroll Stock that may be repurchased by the Company
prior to the occurrence of the Dividend Payment.

 

 

VI ACQUISITION CORP.

 

 

 

By:

/s/ Debra Koenig

 

 

Name:

Debra Koenig

 

 

Title:

Chief Executive Officer

 

 

Acknowledged and agreed

as of March 10, 2006

 

/s/ Anthony J. Carroll

 

Anthony J. Carroll

 

--------------------------------------------------------------------------------